IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 96-20119
                        Conference Calendar
                         __________________


DARRELL LENARD BATES,

                                      Plaintiff-Appellant,

versus

UNITED STATES MARSHAL SERVICE,

                                      Defendant-Appellee.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. CA-H-95-5241
                        - - - - - - - - - -
                           June 25, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Darrell Lenard Bates, Texas inmate #530855, appeals the

dismissal for frivolousness of his civil rights complaint

concerning the impact of the federal detainer placed on him while

he serves his state sentence.    We find no abuse of discretion by

the district court for dismissing the complaint as frivolous.

     Bates' request for appointment of counsel is DENIED.



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-20119
                                -2-

     This appeal is frivolous and therefore is DISMISSED.    See

5th Cir. R. 42.2.   During the pendency of the instant appeal,

this court warned Bates about filing frivolous appeals and

cautioned him to review any pending appeals for frivolousness.

Bates v. Long, No. 95-11213, slip op. at 2 (5th Cir. Apr. 16,

1996) (unpublished).   He did not move to dismiss the instant

appeal.   Accordingly, Bates is BARRED from filing any pro se, in

forma pauperis (IFP), civil appeal in this court, or any pro se,

IFP, initial civil pleading in any court which is subject to this

court's jurisdiction, without the advance written permission of a

judge of the forum court; the clerk of this court and the clerks

of all federal district courts in this Circuit are directed to

return to Bates, unfiled, any attempted submission inconsistent

with this bar.

     APPEAL DISMISSED; MOTION DENIED; SANCTIONS IMPOSED.